Citation Nr: 1014366	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to June 
1978. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for bipolar disorder. 

As noted on the title page, the Board has recharacterized the 
issue as entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder. Brokowski 
v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Pursuant to the Veteran's request on his August 2008 VA Form 
9, substantive appeal, he was scheduled for a videoconference 
hearing before a Veterans Law Judge in December 2008.  He was 
notified of this hearing in letters dated in November 2008 
and December 2008.  However, he failed to appear for the 
hearing.  A postponement was not requested or granted.  The 
Veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.704 (2009).  

The Veteran filed a notice of disagreement with a June 2006 
decision denying service connection for non-service connected 
pension.  A statement of the case (SOC) was issued in July 
2007.  However, in an August 2007 correspondence, the Veteran 
withdrew his claim for non-service connected pension. 
Therefore, the issue has not been perfected for appellate 
review and the Board does not have jurisdiction over the 
issue.  See 38 U.S.C.A. § 7104 (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In a March 2007 correspondence, the Veteran indicated that he 
was treated at the VA hospitals in Fort Wayne and Marion, 
Indiana from the 1980's through the 1990's.  Additionally, a 
private treatment record dated in February 2006 noted the 
Veteran's statement that he had tried to commit suicide at 
age 23 and had been hospitalized at the VA.  Treatment 
records from the VA Medical System dated beginning in 1990 
are of record but not earlier.  Because VA is on notice that 
there are VA records that may be applicable to the Veteran's 
claim and because these earlier records may be of use in 
deciding the claim, these records are relevant and must be 
obtained and associated with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, records from the Social Security Administration 
(SSA) for determinations dated in 2006 are in the claims 
folder.  Notably, an August 2006 private treatment record 
noted that the Veteran had apparently been on disability from 
1991 to 1998 which had been discontinued due to his income.  
It is unclear whether the Veteran was on SSA benefits at that 
time.  On remand, the RO should clarify if and from whom he 
received benefits from 1991 to 1998, and with any necessary 
assistance from the Veteran, obtain these records.  See supra 
38 C.F.R.
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding 
records from the VA Healthcare System, 
to specifically include those dated 
from the 1980's to the 1990's.  All 
efforts to obtain these records must be 
documented in the claims folder.

If VA is unable to secure these 
records, VA must notify the Veteran and 
(a) identify the specific records VA is 
unable to obtain; (b) briefly explain 
the efforts that VA made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect 
to the claim; and (d) notify him that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009) (emphasis added). 

2.	Clarify with the Veteran if and from 
whom he received disability benefits 
from 1991 to 1998.  With any necessary 
assistance from the Veteran, obtain 
these records.  All efforts to obtain 
these records must be documented in the 
claims folder.

If VA is unable to secure these 
records, VA must notify the Veteran and 
(a) identify the specific records VA is 
unable to obtain; (b) briefly explain 
the efforts that VA made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect 
to the claim; and (d) notify him that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009) (emphasis added). 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



